Exhibit 10.3

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of May 17, 2017,
is made and entered into by and among Modern Media Acquisition Corp., a Delaware
corporation (the “Corporation”), and Modern Media Sponsor, LLC, a Delaware
limited liability company (the “Sponsor”), together with the other parties
listed on the signature pages hereto and any person or entity who hereafter
becomes a party to this Agreement pursuant to Section 5.2 of this Agreement (a
“Holder” and collectively the “Holders”).

ARTICLE I

DEFINITIONS

1.1    Definitions. The terms defined in this Article I shall, for all purposes
of this Agreement, have the respective meanings set forth below:

“Adverse Disclosure” means any public disclosure of material non-public
information, which disclosure, in the good faith judgment of the Chief Executive
Officer or the Chief Financial Officer of the Corporation, after consultation
with counsel to the Corporation, (i) would be required to be made in any
Registration Statement or Prospectus in order for the applicable Registration
Statement or Prospectus not to contain any untrue statement of a material fact
or omit to state a material fact necessary to make the statements contained
therein (in the case of any prospectus and any preliminary prospectus, in the
light of the circumstances under which they were made) not misleading,
(ii) would not be required to be made at such time if the Registration Statement
were not being filed, and (iii) the Corporation has a bona fide business purpose
for not making such information public.

“Agreement” has the meaning given in the Preamble.

“Board” means the Board of Directors of the Corporation.

“Business Combination” means any merger, share exchange, asset acquisition,
stock purchase, reorganization, recapitalization or other similar business
combination with one or more businesses, involving the Corporation.

“Commission” means the U.S. Securities and Exchange Commission.

“Common Stock” has the meaning given in this subsection 1.1.

“Corporation” has the meaning given in the Preamble.

“Demand Registration” has the meaning given in subsection 2.1.1.

“Demanding Holder” has the meaning given in subsection 2.1.1.

“Exchange Act” means the Securities Exchange Act of 1934, as it may be amended
from time to time.

“Form S-1” has the meaning given in subsection 2.1.1.

“Form S-3” has the meaning given in subsection 2.3.

“Founder Shares” means the 5,175,000 shares of the Corporation’s Common Stock
(up to 675,000 of which shares will be subject to forfeiture depending on the
extent to which the underwriters’ over-allotment option is exercised, if at all)
held by the Sponsor and certain directors and officers of the Corporation.

“Founder Shares Lock-up Period” shall mean, with respect to the Founder Shares,
and subject to certain limitations and exclusions, the period ending on the
earlier of (A) one year after the completion of the initial Business Combination
or (B) if, subsequent to the initial Business Combination, (x) the last reported
closing price of the Corporation’s Common Stock, par value $0.0001 per share
(the “Common Stock”) equals or exceeds $12.00 per

 



--------------------------------------------------------------------------------

share (as adjusted for stock splits, stock capitalizations, reorganizations,
recapitalizations and the like) for any 20 trading days within any 30-trading
day period commencing at least 150 days after the initial Business Combination,
or (y) the date on which the Corporation completes a liquidation, merger, stock
exchange or other similar transaction that results in all of the Corporation’s
stockholders having the right to exchange their shares of Common Stock for cash,
securities or other property.

“Holders” has the meaning given in the Preamble.

“Insider Letter” means that certain letter agreement, dated as of the date
hereof, by and among the Corporation, the Sponsor and each of the Corporation’s
officers, directors and director nominees.

“Macquarie Demanding Holder” has the meaning given in subsection 2.1.1.

“Maximum Number of Securities” means the meaning given in subsection 2.1.4.

“MIHI” means MIHI LLC.

“Misstatement” means an untrue statement of a material fact or an omission to
state a material fact required to be stated in a Registration Statement or
Prospectus or necessary to make the statements in a Registration Statement or
Prospectus in the light of the circumstances under which they were made not
misleading.

“MM Demanding Holder” has the meaning given in subsection 2.1.1.

“Modern Media” means Modern Media, LLC.

“Permitted Transferees” means a person or entity to whom a Holder of Registrable
Securities is permitted to transfer such Registrable Securities prior to the
expiration of the Founder Shares Lock-up Period or Private Placement Lock-up
Period, as the case may be, under the Insider Letters and any other applicable
agreement between such Holder and the Corporation and to any transferee
thereafter.

“Piggyback Registration” has the meaning given in subsection 2.2.1.

“Private Placement Lock-up Period” means, with respect to Private Placement
Warrants (as defined below) that are held by the initial purchasers of such
Private Placement Warrants or their Permitted Transferees, and any of the Common
Stock issued or issuable upon the exercise of the Private Placement Warrants and
that are held by the initial purchasers of the Private Placement Warrants or
their Permitted Transferees, and subject to certain limitations and exclusions,
the period ending 30 days after the completion of the initial Business
Combination.

“Private Placement Warrants” mean the 7,050,000 warrants the Sponsor agreed to
purchase from the Corporation in a private placement transaction pursuant to
that certain Sponsor Warrant Purchase Agreement, by and between the Corporation
and the Sponsor (including an additional number of warrants, if the
underwriters’ over-allotment option is exercised, in the amount necessary to
maintain the trust account at $10.10 per unit sold to the public in the initial
public offering).

“Prospectus” means the prospectus included in any Registration Statement, as
supplemented by any and all prospectus supplements and as amended by any and all
post-effective amendments and including all material incorporated by reference
in such prospectus.

“Prospectus Date” means the date of the final prospectus filed with the
Commission and relating to the Corporation’s initial public offering.

“Registrable Security” means (a) the Founder Shares, (b) the Private Placement
Warrants (including any shares of Common Stock issued or issuable upon the
exercise of any such Private Placement Warrants), (c) any outstanding share of
Common Stock or any other equity security (including shares of the Common Stock
issued or issuable upon the exercise of any other equity security) of the
Corporation held by a Holder as of the date of this Agreement, (d) any equity
securities (including shares of Common Stock issued or issuable upon the
exercise of any

 

- 2 -



--------------------------------------------------------------------------------

such equity security) of the Corporation issuable upon conversion of any working
capital loans made to the Corporation by a Holder including, without limitation,
the Sponsor Loan Warrants (including shares of Common Stock issued or issuable
upon the exercise of any such Sponsor Loan Warrants), and (e) any other equity
security of the Corporation issued or issuable with respect to any such share of
Common Stock by way of a stock dividend or stock split or in connection with a
combination of shares, recapitalization, merger, consolidation or
reorganization; provided, however, that, as to any particular Registrable
Security, such securities shall cease to be Registrable Securities when: (A) a
Registration Statement with respect to the sale of such securities shall have
become effective under the Securities Act and such securities shall have been
sold, transferred, disposed of or exchanged in accordance with such Registration
Statement; (B) such securities shall have been otherwise transferred, new
certificates for such securities not bearing a legend restricting further
transfer shall have been delivered by the Corporation and subsequent public
distribution of such securities shall not require registration under the
Securities Act; (C) such securities shall have ceased to be outstanding;
(D) such securities may be sold without registration pursuant Rule 144
promulgated under the Securities Act (but with no volume or other restrictions
or limitations); or (E) such securities have been sold to, or through, a broker,
dealer or underwriter in a public distribution or other public securities
transaction.

“Registration” means a registration effected by preparing and filing a
registration statement or similar document in compliance with the requirements
of the Securities Act, and the applicable rules and regulations promulgated
thereunder, and such registration statement becoming effective.

“Registration Expenses” means the out-of-pocket expenses of a Registration,
including, without limitation, the following:

(A)    all registration and filing fees (including fees with respect to filings
required to be made with the Financial Industry Regulatory Authority) and any
securities exchange on which the Common Stock is then listed;

(B)    fees and expenses of compliance with securities or blue sky laws
(including reasonable and actual fees and disbursements of counsel for the
Underwriters in connection with blue sky qualifications of Registrable
Securities);

(C)    printing, messenger, telephone and delivery expenses;

(D)    reasonable fees and disbursements of counsel for the Corporation;

(E)    reasonable fees and disbursements of all independent registered public
accountants of the Corporation incurred specifically in connection with such
Registration; and

(F)    reasonable and actual fees and expenses of one (1) legal counsel selected
by the majority-in-interest of the Demanding Holders initiating a Demand
Registration to be registered for offer and sale in the applicable Registration.

“Registration Statement” means any registration statement that covers the
Registrable Securities pursuant to the provisions of this Agreement, including
the Prospectus included in such registration statement, amendments (including
post-effective amendments) and supplements to such registration statement, and
all exhibits to and all material incorporated by reference in such registration
statement.

“Requesting Holder” has the meaning given in subsection 2.1.1.

“Securities Act” means the Securities Act of 1933, as amended from time to time.

“Sponsor” has the meaning given in the Preamble.

“Sponsor Demanding Holder” has the meaning given in subsection 2.1.1.

 

- 3 -



--------------------------------------------------------------------------------

“Sponsor Loan Warrants” means warrants issuable to the Sponsor upon conversion
of up to $1,000,000 in working capital loans provided by the Sponsor to the
Corporation to finance transaction costs in connection with the initial Business
Combination.

“Underwriter” means a securities dealer who purchases any Registrable Securities
as principal in an Underwritten Offering and not as part of such dealer’s
market-making activities.

“Underwritten Registration” or “Underwritten Offering” means a Registration in
which securities of the Corporation are sold to an Underwriter in a firm
commitment underwriting for distribution to the public.

ARTICLE II

REGISTRATIONS

2.1    Demand Registration.

2.1.1    Request for Registration. Subject to the provisions of subsection 2.1.4
and Section 2.4 hereof, at any time and from time to time on or after the date
the Corporation consummates the Business Combination, the Holders of at least a
majority in interest of (a) the then outstanding number of Registrable
Securities owned by MIHI and/or its Permitted Transferees (the “Macquarie
Demanding Holders”), (b) the then outstanding number of Registrable Securities
owned by Modern Media and/or its Permitted Transferees (the “MM Demanding
Holders”) or (c) the then outstanding number of Registrable Securities owned by
all Holders (the “Sponsor Demanding Holders” and, collectively with the
Macquarie Demanding Holders and the MM Demanding Holders, the “Demanding
Holders”) may make a written demand for Registration under the Securities Act of
all or part of their Registrable Securities, which written demand shall describe
the amount and type of securities to be included in such Registration and the
intended method(s) of distribution thereof (such written demand a
“Demand Registration”). The Corporation shall, within ten (10) days of the
Corporation’s receipt of the Demand Registration, notify, in writing, all other
Holders of Registrable Securities of such demand, and each Holder of Registrable
Securities who thereafter wishes to include all or a portion of such Holder’s
Registrable Securities in a Registration pursuant to such Demand Registration
(each such Holder that includes all or a portion of such Holder’s Registrable
Securities in such Registration, a “Requesting Holder”) shall so notify the
Corporation, in writing, within five (5) days after the receipt by the Holder of
the notice from the Corporation. Upon receipt by the Corporation of any such
written notification from a Requesting Holder(s), such Requesting Holder(s)
shall be entitled to have their Registrable Securities included in a
Registration pursuant to such Demand Registration and the Corporation shall
effect, as soon thereafter as practicable, but not more than forty five
(45) days immediately after the Corporation’s receipt of the Demand
Registration, the Registration of all Registrable Securities requested by the
Demanding Holders and Requesting Holders pursuant to such Demand Registration.
Under no circumstances shall the Corporation be obligated to effect more than
one (1) Registration for each of the Macquarie Demanding Holders, the MM
Demanding Holders and the Sponsor Demanding Holders pursuant to a Demand
Registration under this subsection 2.1.1 with respect to any or all Registrable
Securities; provided, however, that a Registration shall not be counted for such
purposes unless a Form S-1 or any similar long-form registration statement that
may be available at such time (“Form S-1”) has become effective and all of the
Registrable Securities requested by the Requesting Holders to be registered on
behalf of the Requesting Holders (subject to Section 2.1.4) in such Form S-1
Registration have been sold, in accordance with Section 3.1 of this Agreement.
Notwithstanding the foregoing, in the case of Sponsor Loan Warrants (including
shares of Common Stock issued or issuable upon the exercise of any such Sponsor
Loan Warrants), the Corporation shall not be obliged to effect more than one
(1) Registration pursuant to a Demand Registration under this subsection 2.1.1,
and the demand for such registration may only be made at any time after the
expiration of the Lock-Up Period and prior to the fifth (5th) anniversary of the
date on which the registration statement on Form S-1 filed by the Corporation
with the Commission under the Securities Act in connection with the initial
public offering of the Corporation’s Common Stock is declared effective by the
Commission (the “Effective Date”), in accordance with the Financial Industry
Regulatory Authority (“FINRA”) Rule 5110 (f)(2)(G) (iv). For purposes of this
subsection 2.1.1, “Lock-Up Period” means the period beginning on the Effective
Date and ending 180 days immediately following the Effective Date.

 

- 4 -



--------------------------------------------------------------------------------

2.1.2    Effective Registration. Notwithstanding the provisions of subsection
2.1.1 above or any other part of this Agreement, a Registration pursuant to a
Demand Registration shall not count as a Registration unless and until (i) the
Registration Statement filed with the Commission with respect to a Registration
pursuant to a Demand Registration has been declared effective by the Commission
and (ii) the Corporation has complied with all of its obligations under this
Agreement with respect thereto; provided, further, that if, after such
Registration Statement has been declared effective, an offering of Registrable
Securities in a Registration pursuant to a Demand Registration is subsequently
interfered with by any stop order or injunction of the Commission, federal or
state court or any other governmental agency the Registration Statement with
respect to such Registration shall be deemed not to have been declared
effective, unless and until, (i) such stop order or injunction is removed,
rescinded or otherwise terminated, and (ii) a majority-in-interest of the
Demanding Holders initiating such Demand Registration thereafter affirmatively
elect to continue with such Registration and accordingly notify the Corporation
in writing, but in no event later than five (5) days, of such election;
provided, further, that the Corporation shall not be obligated or required to
file another Registration Statement until the Registration Statement that has
been previously filed with respect to a Registration pursuant to a Demand
Registration becomes effective or is subsequently terminated.

2.1.3    Underwritten Offering. Subject to the provisions of subsection 2.1.4
and Section 2.4 hereof, if a majority-in-interest of the Demanding Holders so
advise the Corporation as part of their Demand Registration that the offering of
the Registrable Securities pursuant to such Demand Registration shall be in the
form of an Underwritten Offering, then the right of such Demanding Holder or
Requesting Holder (if any) to include its Registrable Securities in such
Registration shall be conditioned upon such Holder’s participation in such
Underwritten Offering and the inclusion of such Holder’s Registrable Securities
in such Underwritten Offering to the extent provided herein. All such Holders
proposing to distribute their Registrable Securities through an Underwritten
Offering under this subsection 2.1.3 shall enter into an underwriting agreement
in customary form with the Underwriter(s) selected for such Underwritten
Offering by the majority-in-interest of the Demanding Holders initiating the
Demand Registration.

2.1.4    Reduction of Underwritten Offering. If the managing Underwriter or
Underwriters in an Underwritten Registration pursuant to a Demand Registration,
in good faith, advises the Corporation, the Demanding Holders and the Requesting
Holders (if any) in writing that the dollar amount or number of Registrable
Securities that the Demanding Holders and the Requesting Holders (if any) desire
to sell, taken together with all other Common Stock or other equity securities
that the Corporation desires to sell and the Common Stock, if any, as to which a
Registration has been requested pursuant to separate written contractual
piggy-back registration rights held by any other stockholders who desire to
sell, exceeds the maximum dollar amount or maximum number of equity securities
that can be sold in the Underwritten Offering without adversely affecting the
proposed offering price, the timing, the distribution method, or the probability
of success of such offering (such maximum dollar amount or maximum number of
such securities, as applicable, the “Maximum Number of Securities”), then the
Corporation shall include in such Underwritten Offering, as follows: (i) first,
the Registrable Securities of the Demanding Holders and the Requesting Holders
(if any) (pro rata based on the respective number of Registrable Securities that
each Demanding Holder and Requesting Holder (if any) has requested be included
in such Underwritten Registration and the aggregate number of Registrable
Securities that the Demanding Holders and Requesting Holders have requested be
included in such Underwritten Registration (such proportion is referred to
herein as “Pro Rata”)) can be sold without exceeding the Maximum Number of
Securities; (ii) second, to the extent that the Maximum Number of Securities has
not been reached under the foregoing clause (i), the Common Stock or other
equity securities that the Corporation desires to sell, that can be sold without
exceeding the Maximum Number of Securities; and (iii) third, to the extent that
the Maximum Number of Securities has not been reached under the foregoing
clauses (i) and (ii), the Registrable Securities of Holders (Pro Rata, based on
the respective number or Registrable Securities that each Holder has so
requested exercising their rights to register their Registrable Securities
pursuant to subsection 2.2.1 hereof, that can be sold without exceeding the
Maximum Number of Securities; and (iv) fourth, to the extent that the Maximum
Number of Securities has not been reached under the foregoing clauses (i),
(ii) and (iii), the Common Stock or other equity securities of other persons or
entities that the Corporation is obligated to register in a Registration
pursuant to separate written contractual arrangements with such persons and that
can be sold without exceeding the Maximum Number of Securities.

 

- 5 -



--------------------------------------------------------------------------------

2.1.5    Demand Registration Withdrawal. A majority-in-interest of the Demanding
Holders initiating a Demand Registration or a majority-in-interest of the
Requesting Holders (if any), pursuant to a Registration under subsection 2.1.1
shall have the right to withdraw from a Registration pursuant to such Demand
Registration for any or no reason whatsoever upon written notification to the
Corporation and the Underwriter or Underwriters (if any) of their intention to
withdraw from such Registration prior to the effectiveness of the Registration
Statement filed with the Commission with respect to the Registration of their
Registrable Securities pursuant to such Demand Registration. Notwithstanding
anything to the contrary in this Agreement, the Corporation shall be responsible
for the Registration Expenses incurred in connection with a Registration
pursuant to a Demand Registration prior to its withdrawal under this subsection
2.1.5.

2.2    Piggyback Registration.

2.2.1    Piggyback Rights. If, at any time on or after the date the Corporation
consummates a Business Combination, the Corporation proposes to file a
Registration Statement under the Securities Act with respect to an offering of
equity securities, or securities or other obligations exercisable or
exchangeable for, or convertible into equity securities, for its own account or
for the account of stockholders of the Corporation (or by the Corporation and by
the stockholders of the Corporation including, without limitation, pursuant to
Section 2.1 hereof), other than a Registration Statement (i) filed in connection
with any employee stock option or other benefit plan, (ii) for an exchange offer
or offering of securities solely to the Corporation’s existing stockholders,
(iii) for an offering of debt that is convertible into equity securities of the
Corporation or (iv) for a dividend reinvestment plan, then the Corporation shall
give written notice of such proposed filing to all of the Holders of Registrable
Securities as soon as practicable but not less than ten (10) days before the
anticipated filing date of such Registration Statement, which notice shall
(A) describe the amount and type of securities to be included in such offering,
the intended method(s) of distribution, and the name of the proposed managing
Underwriter or Underwriters, if any, in such offering, and (B) offer to all of
the Holders of Registrable Securities the opportunity to register the sale of
such number of Registrable Securities as such Holders may request in writing
within five (5) days after receipt of such written notice (such Registration a
“Piggyback Registration”). The Corporation shall, in good faith, cause such
Registrable Securities to be included in such Piggyback Registration and shall
use its best efforts to cause the managing Underwriter or Underwriters of a
proposed Underwritten Offering to permit the Registrable Securities requested by
the Holders pursuant to this subsection 2.2.1 to be included in a Piggyback
Registration on the same terms and conditions as any similar securities of the
Corporation included in such Registration and to permit the sale or other
disposition of such Registrable Securities in accordance with the intended
method(s) of distribution thereof. All such Holders proposing to distribute
their Registrable Securities through an Underwritten Offering under this
subsection 2.2.1 shall enter into an underwriting agreement in customary form
with the Underwriter(s) selected for such Underwritten Offering by the
Corporation. Notwithstanding the foregoing, in the case of Sponsor Loan Warrants
(including shares of Common Stock issued or issuable upon the exercise of any
such Sponsor Loan Warrants), the Holder shall have the right to include such
Registrable Securities in a Piggyback Registration for a period of no more than
seven (7) years from the Effective Date in accordance with FINRA Rule
5110(f)(2)(G)(v).

2.2.2    Reduction of Piggyback Registration. If the managing Underwriter or
Underwriters in an Underwritten Registration that is to be a Piggyback
Registration, in good faith, advises the Corporation and the Holders of
Registrable Securities participating in the Piggyback Registration in writing
that the dollar amount or number of the Common Stock that the Corporation
desires to sell, taken together with (i) the Common Stock, if any, as to which
Registration has been demanded pursuant to separate written contractual
arrangements with persons or entities other than the Holders of Registrable
Securities hereunder (ii) the Registrable Securities as to which registration
has been requested pursuant Section 2.2 hereof, and (iii) the Common Stock, if
any, as to which Registration has been requested pursuant to separate written
contractual piggy-back registration rights of other stockholders of the
Corporation, exceeds the Maximum Number of Securities, then:

(a)    If the Registration is undertaken for the Corporation’s account, the
Corporation shall include in any such Registration (A) first, the Common Stock
or other equity securities that the Corporation desires to sell that can be sold
without exceeding the Maximum Number of Securities; (B) second, to the extent
that the Maximum Number of Securities has not been reached under the foregoing
clause (A), the Registrable Securities of Holders exercising their rights to
register their Registrable Securities pursuant to subsection 2.2.1 hereof, Pro

 

- 6 -



--------------------------------------------------------------------------------

Rata, that can be sold without exceeding the Maximum Number of Securities; and
(C) third, to the extent that the Maximum Number of Securities has not been
reached under the foregoing clauses (A) and (B), the Common Stock, if any, as to
which Registration has been requested pursuant to written contractual piggy-back
registration rights of other stockholders of the Corporation that can be sold
without exceeding the Maximum Number of Securities;

(b)    If the Registration is pursuant to a request by persons or entities other
than the Holders of Registrable Securities, then the Corporation shall include
in any such Registration (A) first, the Common Stock or other equity securities,
if any, of such requesting persons or entities, other than the Holders of
Registrable Securities, that can be sold without exceeding the Maximum Number of
Securities; (B) second, to the extent that the Maximum Number of Securities has
not been reached under the foregoing clause (A), the Registrable Securities of
Holders exercising their rights to register their Registrable Securities
pursuant to subsection 2.2.1, Pro Rata based on the number of Registrable
Securities that each Holder has requested be included in such Underwritten
Registration and the aggregate number of Registrable Securities that the Holders
have requested to be included in such Underwritten Registration that can be sold
without exceeding the Maximum Number of Securities; (C) third, to the extent
that the Maximum Number of Securities has not been reached under the foregoing
clauses (A) and (B), the Common Stock or other equity securities that the
Corporation desires to sell that can be sold without exceeding the Maximum
Number of Securities; and (D) fourth, to the extent that the Maximum Number of
Securities has not been reached under the foregoing clauses (A), (B) and (C),
the Common Stock or other equity securities for the account of other persons or
entities that the Corporation is obligated to register pursuant to separate
written contractual arrangements with such persons or entities that can be sold
without exceeding the Maximum Number of Securities.

2.2.3    Piggyback Registration Withdrawal. Any Holder of Registrable Securities
shall have the right to withdraw from a Piggyback Registration for any or no
reason whatsoever upon written notification to the Corporation and the
Underwriter or Underwriters (if any) of his, her or its intention to withdraw
from such Piggyback Registration prior to the effectiveness of the Registration
Statement filed with the Commission with respect to such Piggyback Registration.
The Corporation (whether on its own good faith determination or as the result of
a request for withdrawal by persons pursuant to separate written contractual
obligations) may withdraw a Registration Statement filed with the Commission in
connection with a Piggyback Registration at any time prior to the effectiveness
of such Registration Statement. Notwithstanding anything to the contrary in this
Agreement, the Corporation shall be responsible for the Registration Expenses
incurred in connection with the Piggyback Registration prior to its withdrawal
under this subsection 2.2.3.

2.2.4     Unlimited Piggyback Registration Rights. For purposes of clarity, any
Registration effected pursuant to Section 2.2 hereof shall not be counted as a
Registration pursuant to a Demand Registration effected under Section 2.1
hereof.

2.3    Registrations on Form S-3. The Holders of Registrable Securities may at
any time, and from time to time, request in writing that the Corporation,
pursuant to Rule 415 under the Securities Act (or any successor rule promulgated
thereafter by the Commission), register the resale of any or all of their
Registrable Securities on Form S-3 or any similar short-form registration
statement that may be available at such time (“Form S-3”); provided, however,
that the Corporation shall not be obligated to effect such request through an
Underwritten Offering. Within five (5) days of the Corporation’s receipt of a
written request from a Holder or Holders of Registrable Securities for a
Registration on Form S-3, the Corporation shall promptly give written notice of
the proposed Registration on Form S-3 to all other Holders of Registrable
Securities, and each Holder of Registrable Securities who thereafter wishes to
include all or a portion of such Holder’s Registrable Securities in such
Registration on Form S-3 shall so notify the Corporation, in writing, within ten
(10) days after the receipt by the Holder of the notice from the Corporation. As
soon as practicable thereafter, but not more than thirty (30) days after the
Corporation’s initial receipt of such written request for a Registration on Form
S-3, the Corporation shall register all or such portion of such Holder’s
Registrable Securities as are specified in such written request, together with
all or such portion of Registrable Securities of any other Holder or Holders
joining in such request as are specified in the written notification given by
such Holder or Holders; provided, however, that the Corporation shall not be
obligated to effect any such Registration pursuant to Section 2.3 hereof if
(i) a Form S-3 is not available for such offering; or (ii) the Holders of
Registrable Securities, together with the Holders of any other equity securities
of the Corporation entitled to inclusion in such Registration, propose to sell
the Registrable Securities and such other equity securities (if any) at any
aggregate price to the public of less than $5,000,000.

 

- 7 -



--------------------------------------------------------------------------------

2.4    Restrictions on Registration Rights. If (A) during the period starting
with the date sixty (60) days prior to the Corporation’s good faith estimate of
the date of the filing of, and ending on a date one hundred and twenty
(120) days after the effective date of, a Corporation initiated Registration and
provided that the Corporation has delivered written notice to the Holders prior
to receipt of a Demand Registration pursuant to subsection 2.1.1 and it
continues to actively employ, in good faith, all reasonable efforts to cause the
applicable Registration Statement to become effective; (B) the Holders have
requested an Underwritten Registration and the Corporation and the Holders are
unable to obtain the commitment of underwriters to firmly underwrite the offer;
or (C) in the good faith judgment of the Board such Registration would be
detrimental to the Corporation and the Board concludes as a result that it is
advisable to defer the filing of such Registration Statement at such time, then
in each case the Corporation shall furnish to such Holders a certificate signed
by the Chairman of the Board stating that in the good faith judgment of the
Board it would be detrimental to the Corporation for such Registration Statement
to be filed in the near future and that it is therefore advisable to defer the
filing of such Registration Statement. In such event, the Corporation shall have
the right to defer such filing for a period of not more than thirty (30) days;
provided, however, that the Corporation shall not defer its obligation in this
manner more than once in any 12-month period. Notwithstanding anything to the
contrary contained in this Agreement, no Registration shall be effected or
permitted and no Registration Statement shall become effective, with respect to
any Registrable Securities held by any Holder, until after the expiration of the
Founder Shares Lock-Up Period or the Private Placement Lock-Up Period, as the
case may be.

ARTICLE III

CORPORATION PROCEDURES

3.1    General Procedures. If at any time on or after the date the Corporation
consummates a Business Combination the Corporation is required to effect the
Registration of Registrable Securities, the Corporation shall use its best
efforts to effect such Registration to permit the sale of such Registrable
Securities in accordance with the intended plan of distribution thereof, and
pursuant thereto the Corporation shall, as expeditiously as possible:

3.1.1    prepare and file with the Commission as soon as practicable a
Registration Statement with respect to such Registrable Securities and use its
reasonable best efforts to cause such Registration Statement to become effective
and remain effective until all Registrable Securities covered by such
Registration Statement have been sold;

3.1.2    prepare and file with the Commission such amendments and post-effective
amendments to the Registration Statement, and such supplements to the
Prospectus, as may be requested by the Holders or any Underwriter of Registrable
Securities or as may be required by the rules, regulations or instructions
applicable to the registration form used by the Corporation or by the Securities
Act or rules and regulations thereunder to keep the Registration Statement
effective until the earlier of: (a) all Registrable Securities covered by such
Registration Statement are sold in accordance with the intended plan of
distribution set forth in such Registration Statement or supplement to the
Prospectus; or (b) such Securities cease to be Registrable Securities;

3.1.3    prior to filing a Registration Statement or prospectus, or any
amendment or supplement thereto, furnish without charge to the Underwriters, if
any, and the Holders of Registrable Securities included in such Registration,
and such Holders’ legal counsel, copies of such Registration Statement as
proposed to be filed, each amendment and supplement to such Registration
Statement (in each case including all exhibits thereto and documents
incorporated by reference therein), the Prospectus included in such Registration
Statement (including each preliminary Prospectus), and such other documents as
the Underwriters and the Holders of Registrable Securities included in such
Registration or the legal counsel for any such Holders may request in order to
facilitate the disposition of the Registrable Securities owned by such Holders;

 

- 8 -



--------------------------------------------------------------------------------

3.1.4    prior to any public offering of Registrable Securities, use its best
efforts to (i) register or qualify the Registrable Securities covered by the
Registration Statement under such securities or “blue sky” laws of such
jurisdictions in the United States as the Holders of Registrable Securities
included in such Registration Statement (in light of their intended plan of
distribution) may request and (ii) take such action necessary to cause such
Registrable Securities covered by the Registration Statement to be registered
with or approved by such other governmental authorities as may be necessary by
virtue of the business and operations of the Corporation and do any and all
other acts and things that may be necessary or advisable to enable the Holders
of Registrable Securities included in such Registration Statement to consummate
the disposition of such Registrable Securities in such jurisdictions; provided,
however, that the Corporation shall not be required to qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
or take any action to which it would be subject to general service of process or
taxation in any such jurisdiction where it is not then otherwise so subject;

3.1.5    cause all such Registrable Securities to be listed on each securities
exchange or automated quotation system on which similar securities issued by the
Corporation are then listed;

3.1.6    provide a transfer agent or warrant agent, as applicable, and registrar
for all such Registrable Securities no later than the effective date of such
Registration Statement;

3.1.7    advise each seller of such Registrable Securities, promptly after it
shall receive notice or obtain knowledge thereof, of the issuance of any stop
order by the Commission suspending the effectiveness of such Registration
Statement or the initiation or threatening of any proceeding for such purpose
and promptly use its reasonable best efforts to prevent the issuance of any stop
order or to obtain its withdrawal if such stop order should be issued;

3.1.8    at least five (5) days prior to the filing of any Registration
Statement or Prospectus or any amendment or supplement to such Registration
Statement or Prospectus or any document that is to be incorporated by reference
into such Registration Statement or Prospectus, furnish a copy thereof to each
seller of such Registrable Securities or its counsel;

3.1.9    notify the Holders at any time when a Prospectus relating to such
Registration Statement is required to be delivered under the Securities Act, of
the happening of any event as a result of which the Prospectus included in such
Registration Statement, as then in effect, includes a Misstatement, and then to
correct such Misstatement as set forth in Section 3.4 hereof;

3.1.10    permit a representative of the Holders, the Underwriters, if any, and
any attorney or accountant retained by such Holders or Underwriter to
participate, at each such person’s own expense, in the preparation of the
Registration Statement, and cause the Corporation’s officers, directors and
employees to supply all information reasonably requested by any such
representative, Underwriter, attorney or accountant in connection with the
Registration; provided, however, that such representatives or Underwriters enter
into a confidentiality agreement, in form and substance reasonably satisfactory
to the Corporation, prior to the release or disclosure of any such information;

3.1.11    obtain a “cold comfort” letter from the Corporation’s independent
registered public accountants in the event of an Underwritten Registration, in
customary form and covering such matters of the type customarily covered by
“cold comfort” letters as the managing Underwriter may reasonably request, and
reasonably satisfactory to a majority-in-interest of the participating Holders;

3.1.12    on the date the Registrable Securities are delivered for sale pursuant
to such Registration, obtain an opinion, dated such date, of counsel
representing the Corporation for the purposes of such Registration, addressed to
the Holders, the placement agent or sales agent, if any, and the Underwriters,
if any, covering such legal matters with respect to the Registration in respect
of which such opinion is being given as the Holders, placement agent, sales
agent, or Underwriter may reasonably request and as are customarily included in
such opinions and negative assurances letters, and reasonably satisfactory to
the Underwriter or, if there is none, to a majority in interest of the
participating Holders;

 

- 9 -



--------------------------------------------------------------------------------

3.1.13    in the event of any Underwritten Offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing Underwriter of such offering;

3.1.14    make available to its security holders, as soon as reasonably
practicable, an earnings statement covering the period of at least twelve
(12) months beginning with the first day of the Corporation’s first full
calendar quarter after the effective date of the Registration Statement which
satisfies the provisions of Section 11(a) of the Securities Act and Rule 158
thereunder;

3.1.15    if the Registration involves the Registration of Registrable
Securities involving gross proceeds in excess of $25,000,000, use its reasonable
efforts to make available senior executives of the Corporation to participate in
customary “road show” presentations that may be reasonably requested by the
Underwriter in any Underwritten Offering; and

3.1.16    otherwise, in good faith, cooperate reasonably with, and take such
customary actions as may reasonably be requested by the Holders, in connection
with such Registration.

3.2    Registration Expenses. The Registration Expenses of all Registrations
shall be borne by the Corporation. It is acknowledged by the Holders that the
Holders shall bear all incremental selling expenses relating to the sale of
Registrable Securities, such as Underwriters’ commissions and discounts,
brokerage fees, Underwriter marketing costs and, other than as set forth in the
definition of “Registration Expenses,” all reasonable fees and expenses of any
legal counsel representing the Holders.

3.3    Requirements for Participation in Underwritten Offerings. No person may
participate in any Underwritten Offering for equity securities of the
Corporation pursuant to a Registration initiated by the Corporation hereunder
unless such person (i) agrees to sell such person’s securities on the basis
provided in any underwriting arrangements approved by the Corporation and
(ii) completes and executes all customary questionnaires, powers of attorney,
indemnities, lock-up agreements, underwriting agreements and other customary
documents as may be reasonably required under the terms of such underwriting
arrangements.

3.4    Suspension of Sales; Adverse Disclosure. Upon receipt of written notice
from the Corporation that a Registration Statement or Prospectus contains a
Misstatement, each of the Holders shall forthwith discontinue disposition of
Registrable Securities until it has received copies of a supplemented or amended
Prospectus correcting the Misstatement (it being understood that the Corporation
hereby covenants to prepare and file such supplement or amendment as soon as
practicable after the time of such notice), or until it is advised in writing by
the Corporation that the use of the Prospectus may be resumed. If the filing,
initial effectiveness or continued use of a Registration Statement in respect of
any Registration at any time would require the Corporation to make an Adverse
Disclosure or would require the inclusion in such Registration Statement of
financial statements that are unavailable to the Corporation for reasons beyond
the Corporation’s control, the Corporation may, upon giving prompt written
notice of such action to the Holders, delay the filing or initial effectiveness
of, or suspend use of, such Registration Statement for the shortest period of
time, but in no event more than thirty (30) days, determined in good faith by
the Corporation to be necessary for such purpose. In the event the Corporation
exercises its rights under the preceding sentence, the Holders agree to suspend,
immediately upon their receipt of the notice referred to above, their use of the
Prospectus relating to any Registration in connection with any sale or offer to
sell Registrable Securities. The Corporation shall immediately notify the
Holders of the expiration of any period during which it exercised its rights
under this Section 3.4.

3.5    Reporting Obligations. As long as any Holder shall own Registrable
Securities, the Corporation, at all times while it shall be reporting under the
Exchange Act, covenants to file timely (or obtain extensions in respect thereof
and file within the applicable grace period) all reports required to be filed by
the Corporation after the date hereof pursuant to Sections 13(a) or 15(d) of the
Exchange Act and to promptly furnish the Holders with true and complete copies
of all such filings that are not otherwise publicly available on the
Commission’s EDGAR website. The Corporation further covenants that it shall take
such further action as any Holder may reasonably request, all to the extent
required from time to time to enable such Holder to sell shares of the Common
Stock held by such Holder without registration under the Securities Act within
the limitation of the exemptions provided by

 

- 10 -



--------------------------------------------------------------------------------

Rule 144 promulgated under the Securities Act, including providing any legal
opinions. Upon the request of any Holder, the Corporation shall deliver to such
Holder a written certification of a duly authorized officer as to whether it has
complied with such requirements.

ARTICLE IV

INDEMNIFICATION AND CONTRIBUTION

4.1    Indemnification.

4.1.1    The Corporation agrees to indemnify, to the extent permitted by law,
each Holder of Registrable Securities, its officers and directors and each
person who controls such Holder (within the meaning of the Securities Act)
against all losses, claims, damages, liabilities and expenses (including actual
and reasonable attorneys’ fees) caused by any untrue or alleged untrue statement
of material fact contained in any Registration Statement, Prospectus or
preliminary Prospectus or any amendment thereof or supplement thereto or any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading, except insofar as the
same are caused by or contained in any information furnished in writing to the
Corporation by such Holder expressly for use therein. The Corporation shall
indemnify the Underwriters, their officers and directors and each person who
controls such Underwriters (within the meaning of the Securities Act) as may be
provided in any Underwriting or similar agreement entered into by the
Corporation and the Underwriters relating to an Underwritten Offering.

4.1.2    In connection with any Registration Statement in which a Holder of
Registrable Securities is participating, such Holder shall furnish to the
Corporation in writing such information and affidavits as the Corporation
reasonably requests for use in connection with any such Registration Statement
or Prospectus and, to the extent permitted by law, shall indemnify the
Corporation, its directors and officers and agents and each person who controls
the Corporation (within the meaning of the Securities Act) against any losses,
claims, damages, liabilities and expenses (including without limitation
reasonable attorneys’ fees) resulting from any untrue statement of material fact
contained in the Registration Statement, Prospectus or preliminary Prospectus or
any amendment thereof or supplement thereto or any omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, but only to the extent that such untrue statement or omission is
contained in any information or affidavit so furnished in writing by such Holder
expressly for use therein; provided, however, that the obligation to indemnify
shall be several, not joint and several, among such Holders of Registrable
Securities, and the liability of each such Holder of Registrable Securities
shall be in proportion to and limited to the net proceeds received by such
Holder from the sale of Registrable Securities pursuant to such Registration
Statement. The Holders of Registrable Securities shall indemnify the
Underwriters, their officers, directors and each person who controls such
Underwriters (within the meaning of the Securities Act) to the same extent as
provided in the foregoing with respect to indemnification of the Corporation.

4.1.3    Any person entitled to indemnification herein shall (i) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification (provided that the failure to give prompt notice shall not
impair any person’s right to indemnification hereunder to the extent such
failure has not materially prejudiced the indemnifying party) and (ii) unless in
such indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party. If such defense is assumed,
the indemnifying party shall not be subject to any liability for any settlement
made by the indemnified party without its consent (but such consent shall not be
unreasonably withheld). An indemnifying party who is not entitled to, or elects
not to, assume the defense of a claim shall not be obligated to pay the fees and
expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
claim. No indemnifying party shall, without the consent of the indemnified
party, consent to the entry of any judgment or enter into any settlement which
cannot be settled in all respects by the payment of money (and such money is so
paid by the indemnifying party pursuant to the terms of such settlement) or
which settlement does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such indemnified party of a release from all
liability in respect to such claim or litigation.

 

- 11 -



--------------------------------------------------------------------------------

4.1.4    The indemnification provided for under this Agreement shall remain in
full force and effect regardless of any investigation made by or on behalf of
the indemnified party or any officer, director or controlling person of such
indemnified party and shall survive the transfer of securities. The Corporation
and each Holder of Registrable Securities participating in an offering also
agrees to make such provisions as are reasonably requested by any indemnified
party for contribution to such party in the event the Corporation’s or such
Holder’s indemnification is unavailable for any reason.

4.1.5    If the indemnification provided under Section 4.1 hereof from the
indemnifying party is unavailable or insufficient to hold harmless an
indemnified party in respect of any losses, claims, damages, liabilities and
expenses referred to herein, then the indemnifying party, in lieu of
indemnifying the indemnified party, shall contribute to the amount paid or
payable by the indemnified party as a result of such losses, claims, damages,
liabilities and expenses in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and the indemnified party, as well as
any other relevant equitable considerations. The relative fault of the
indemnifying party and indemnified party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact, was made by, or relates to information supplied by, such
indemnifying party or indemnified party, and the indemnifying party’s and
indemnified party’s relative intent, knowledge, access to information and
opportunity to correct or prevent such action; provided, however, that the
liability of any Holder under this subsection 4.1.5 shall be limited to the
amount of the net proceeds received by such Holder in such offering giving rise
to such liability. The amount paid or payable by a party as a result of the
losses or other liabilities referred to above shall be deemed to include,
subject to the limitations set forth in subsections 4.1.1, 4.1.2 and 4.1.3
above, any legal or other fees, charges or expenses reasonably incurred by such
party in connection with any investigation or proceeding. The parties hereto
agree that it would not be just and equitable if contribution pursuant to this
subsection 4.1.5 were determined by pro rata allocation or by any other method
of allocation, which does not take account of the equitable considerations
referred to in this subsection 4.1.5. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution pursuant to this subsection 4.1.5 from any
person who was not guilty of such fraudulent misrepresentation.

ARTICLE V

MISCELLANEOUS

5.1    Notices. Any notice or communication under this Agreement must be in
writing and given by (i) deposit in the United States mail, addressed to the
party to be notified, postage prepaid and registered or certified with return
receipt requested, (ii) delivery in person or by courier service providing
evidence of delivery, or (iii) transmission by hand delivery, electronic mail or
facsimile. Each notice or communication that is mailed, delivered, or
transmitted in the manner described above shall be deemed sufficiently given,
served, sent, and received, in the case of mailed notices, on the third business
day following the date on which it is mailed and, in the case of notices
delivered by courier service, hand delivery, electronic mail or facsimile, at
such time as it is delivered to the addressee (with the delivery receipt or the
affidavit of messenger) or at such time as delivery is refused by the addressee
upon presentation. Any notice or communication under this Agreement must be
addressed to the Corporation at 1180 Peachtree Street, N.E., Suite 2400,
Atlanta, GA 30309 (with a copy, which shall not constitute notice, to: Mark
Hanson, Jones Day, 1420 Peachtree Street, N.E., Suite 800, Atlanta, GA 30309)
and to the Holder, at such Holder’s address as found in the Corporation’s books
and records. Any party may change its address for notice at any time and from
time to time by written notice to the other parties hereto, and such change of
address shall become effective thirty (30) days after delivery of such notice as
provided in this Section 5.1.

5.2    Assignment; No Third Party Beneficiaries.

5.2.1    This Agreement and the rights, duties and obligations of the
Corporation hereunder may not be assigned or delegated by the Corporation in
whole or in part.

 

- 12 -



--------------------------------------------------------------------------------

5.2.2    Prior to the expiration of the Founder Shares Lock-up Period or the
Private Placement Lock-up Period, as the case may be, no Holder may assign or
delegate such Holder’s rights, duties or obligations under this Agreement, in
whole or in part, except in connection with a transfer of Registrable Securities
by such Holder to a Permitted Transferee, but only if such Permitted Transferee
agrees to become bound by the transfer restrictions set forth in this Agreement
and other applicable letter agreements.

5.2.3    This Agreement and the provisions hereof shall be binding upon and
shall inure to the benefit of each of the parties and its successors and the
permitted assigns of the Holders.

5.2.4    This Agreement shall not confer any rights or benefits on any persons
that are not parties hereto, other than as expressly set forth in this Agreement
and Section 5.2 hereof.

5.2.5    No assignment by any party hereto of such party’s rights, duties and
obligations hereunder shall be binding upon or obligate the Corporation unless
and until the Corporation shall have received (i) written notice of such
assignment as provided in Section 5.1 hereof and (ii) the written agreement of
the assignee, in a form reasonably satisfactory to the Corporation, to be bound
by the terms and provisions of this Agreement (which may be accomplished by an
addendum or certificate of joinder to this Agreement). Any transfer or
assignment made other than as provided in this Section 5.2 shall be null and
void.

5.3    Counterparts. This Agreement may be executed in multiple counterparts
(including facsimile or PDF counterparts), each of which shall be deemed an
original, and all of which together shall constitute the same instrument, but
only one of which need be produced.

5.4    Governing Law; Venue. NOTWITHSTANDING THE PLACE WHERE THIS AGREEMENT MAY
BE EXECUTED BY ANY OF THE PARTIES HERETO, THE PARTIES EXPRESSLY AGREE THAT THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED UNDER THE LAWS OF THE STATE OF
NEW YORK AS APPLIED TO AGREEMENTS AMONG NEW YORK RESIDENTS ENTERED INTO AND TO
BE PERFORMED ENTIRELY WITHIN NEW YORK, WITHOUT REGARD TO THE CONFLICT OF LAW
PROVISIONS OF SUCH JURISDICTION.

5.5    Amendments and Modifications. Upon the written consent of the Corporation
and the Holders of at least a majority in interest of the Registrable Securities
at the time in question, compliance with any of the provisions, covenants and
conditions set forth in this Agreement may be waived, or any of such provisions,
covenants or conditions may be amended or modified; provided, however, that
notwithstanding the foregoing, any amendment hereto or waiver hereof that
adversely affects one Holder, solely in its capacity as a holder of the shares
of capital stock of the Corporation, in a manner that is materially different
from the other Holders (in such capacity) shall require the consent of the
Holder so affected. No course of dealing between any Holder or the Corporation
and any other party hereto or any failure or delay on the part of a Holder or
the Corporation in exercising any rights or remedies under this Agreement shall
operate as a waiver of any rights or remedies of any Holder or the Corporation.
No single or partial exercise of any rights or remedies under this Agreement by
a party shall operate as a waiver or preclude the exercise of any other rights
or remedies hereunder or thereunder by such party.

5.6    Other Registration Rights. The Corporation represents and warrants that
no person, other than a Holder of Registrable Securities, has any right to
require the Corporation to register any securities of the Corporation for sale
or to include such securities of the Corporation in any Registration filed by
the Corporation for the sale of securities for its own account or for the
account of any other person. Further, the Corporation represents and warrants
that this Agreement supersedes any other registration rights agreement or
agreement with similar terms and conditions and in the event of a conflict
between any such agreement or agreements and this Agreement, the terms of this
Agreement shall prevail.

 

- 13 -



--------------------------------------------------------------------------------

5.7    Term. This Agreement shall terminate upon the earlier of (i) the tenth
anniversary of the date of this Agreement or (ii) the date as of which (A) all
of the Registrable Securities have been sold pursuant to a Registration
Statement (but in no event prior to the applicable period referred to in
Section 4(3) of the Securities Act and Rule 174 thereunder) or (B) all such
Securities cease to be Registrable Securities. The provisions of Section 3.5 and
Article IV shall survive any termination.

[SIGNATURE PAGES FOLLOW]

 

- 14 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first written above.

 

CORPORATION: MODERN MEDIA ACQUISITION CORP., a Delaware corporation By:  

/s/ Lewis W. Dickey, Jr.

Name:   Lewis W. Dickey, Jr. Title:   President and Chief Executive Officer



--------------------------------------------------------------------------------

HOLDER: MODERN MEDIA SPONSOR, LLC, a Delaware limited liability company

By:  

/s/ Lewis W. Dickey, Jr.

Name:   Lewis W. Dickey, Jr. Title:   President By:  

/s/ Jin Chun

Name:   Jin Chun Title:   Vice President



--------------------------------------------------------------------------------

HOLDER: By:  

/s/ Blair Faulstich

Name:   Blair Faulstich



--------------------------------------------------------------------------------

HOLDER: By:  

/s/ George Brokaw

Name:   George Brokaw



--------------------------------------------------------------------------------

HOLDER: By:  

/s/ John White

Name:   John White



--------------------------------------------------------------------------------

HOLDER: By:  

/s/ William Drewry

Name:   William Drewry



--------------------------------------------------------------------------------

HOLDER: By:  

/s/ Adam Kagan

Name:   Adam Kagan